Citation Nr: 0706431	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-23 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for status post left 
heel injury.  

2.  Entitlement to service connection for bilateral 
onychomycosis.

3.  Entitlement to service connection for residuals of 
venereal disease, claimed to be herpes.  

4.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder, currently rated as 70 percent 
disabling.  

5.  Entitlement to an increased disability evaluation for a 
shell fragment wound to the head, currently rated as 10 
percent disabling.  

6.  Entitlement to an increased disability evaluation for a 
shell fragment wound of the right arm with scar, currently 
rated as 0 percent disabling.  

7.  Entitlement to an increased disability evaluation for a 
shell fragment wound to the left hand, currently rated as 0 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from April 1967 
to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  In an April 2003 rating 
decision, the RO denied service connection for residuals of a 
left heel injury, bilateral onychomycosis, and residuals of 
venereal disease.  In the same decision, however, the RO 
granted service connection for post-traumatic stress 
disorder, assigning a 50 percent rating; shell fragment wound 
to the head, assigning a 10 percent rating; shell fragment 
wound to the right arm with scar, assigning a 0 percent 
rating; and a shell fragment wound to the left hand, 
assigning a 0 percent rating (all ratings were assigned 
effective from September 21, 2001).  The veteran ultimately 
perfected appeals as to the foregoing denials of service 
connection, as well as the disability ratings assigned to 
those disabilities for which service connection was granted.  
In an October 2004 supplemental statement of the case, the 
disability rating for post-traumatic stress disorder was 
increased from 50 percent to 70 percent disabling., effective 
from September 21, 2001.  As this rating is not the maximum 
that could be assigned for post-traumatic stress disorder, 
the issue remains on appeal.  

In his June 2004 substantive appeal, the veteran requested 
that he be provided a hearing at the RO before a member of 
the Board.  In July 2004, however, he withdrew that request.  
The case is now ready for appellate review.  


FINDINGS OF FACT

1.  There is credible evidence of a left heel injury in 
service, and the evidence is in equipoise as to whether the 
veteran's current status post left heel injury is related to 
service.  

2.  There is credible evidence of onychomycosis in service, 
and the competent evidence supports the finding that the 
veteran's current onychomycosis is related to service.  

3.  There is evidence of venereal disease in service, but 
there is no competent evidence that there are current 
residuals of the venereal disease shown in service, including 
herpes.   

4.  The veteran's post-traumatic stress disorder has never 
been shown to result in gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss for 
names of close relatives, one's own occupation, or one's own 
name.  

5.  The veteran is not shown to have lost of a portion of his 
skull larger than the size of a 25-cent piece as a result of 
the shell fragment wound to the head, nor is he shown to have 
any other residuals thereof.

6.  The veteran does not have signs and symptoms of more than 
slight muscle injury associated with shell fragment wound of 
the (dominant) right arm with scar but without foreign body 
retention in the muscle.  

7.  The veteran's residuals of a shell fragment wound of the 
left hand are productive of x-ray evidence of foreign bodies 
in the second and third fingers, and subjective complaints of 
pain with pressing movement, but without objective evidence 
of residual disability.  


CONCLUSIONS OF LAW

1.  Service connection for status post left heel injury is 
warranted.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Service connection for onychomycosis is warranted.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  Service connection for residuals of venereal disease is 
not warranted.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  The criteria for an initial rating in excess of 70 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.1, 
4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2006).

5.  The criteria for an initial rating in excess of 10 
percent for residuals of a shell fragment wound to the head 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§  3.321, 4.1, 4.3, 4.7, 4.20, 4.21, 4.71a, 
Diagnostic Code 5296 (2006).

6.  The criteria for an initial compensable rating for shell 
fragment wound of the right arm with scar are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.10, 4.56, 4.73, Diagnostic Code 5304 (2006).

7.  The criteria for an initial compensable disability 
evaluation for residuals of shell fragment wounds of the left 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5218, 5222, 5225-5227, 5229, 
5230 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5218, 5222, 
5225, 5226, 5227 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the veteran pre- and post-adjudication VCAA 
notice by letters, dated in August 2002, January 2003, and 
June 2003.  In the notices, the veteran was informed of the 
type of evidence needed to substantiate the claims of service 
connection and increased ratings, namely, evidence of an 
injury or disease or event causing an injury or disease 
during service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event causing an injury or disease during service; 
or evidence that the claimed disabilities were caused or made 
worse by a service-connected disability, and evidence of the 
severity of any current disability.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, 
such as private medical records, or with his authorization VA 
would obtain any such records on his behalf.  He was also 
asked to submit evidence, which would include that in his 
possession, in support of his claims.  The notice included 
the general provision for the effective date of the claims, 
that is, the date of receipt of the claims.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, as regards the claims of service 
connection which have been denied, there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice as required under Dingess 
at 19 Vet. App. 473.

To the extent that the VCAA notice was given after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, that procedural defect has been cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  That is, he had the opportunity to submit 


additional argument and evidence and to address the issues at 
a hearing.  And the claims have been readjudicated following 
the content-complying notice, as evidenced by the statement 
of the case in April 2004 and supplemental statement of the 
case in October 2004.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (holding that a timing error can be cured 
when VA employs proper subsequent process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service medical 
records, VA records, and private medical records.  In 
addition, the RO provided a series of VA medical examinations 
in February 2003 regarding the pertinent issues.  As there is 
no indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
in developing the facts pertinent to the issues is required 
to comply with the duty to assist under the VCAA.  

Service Connection Claims

In reaching these determinations, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
appellant's claims file, which includes:  a certified 
abstract of inservice outpatient treatment; private medical 
records; and VA medical records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).


Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection, there 
must be:  1) medical evidence of a current disability; 2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2006).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Residuals of a Left Heel Injury

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of current residuals of a left heal injury.  It 
is noted that the veteran was afforded a VA examination in 
February 2003 to determine whether several claimed disorders, 
including a left heel disorder, could be related to his 
period of service.  Following examination, the examining 
physician provided a pertinent diagnosis of status post left 
heel injury with recurrent callosity.  It may be conceded, 
therefore, that the veteran currently has residuals of a left 
heel injury, in satisfaction of the first element in the 
Hickson analysis.  

The next question for consideration is whether there is 
medical evidence, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a left heel 
injury.  In that regard, service medical records provide no 
indication of the treatment of the veteran for such an 
injury.  Although there is no evidence showing complaint, 
treatment, or diagnosis in service for the claimed disorder, 
there is evidence establishing that the veteran was engaged 
in combat.  Specifically, his service medical records 
document that he was exposed to an explosion from an 
artillery mortar and booby trap and had shrapnel wounds to 
the head, right arm, left hand, and wrist while serving in 
the Republic of Vietnam during the Vietnam War era.  

The Board notes that 38 U.S.C.A. § 1154(b) (West 2002) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in 
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304(d) (2005).  

The veteran has presented both written testimony and oral 
history in the context of the February 2003 VA examination to 
the effect that at the time that he sustained the foregoing 
shrapnel wound, he also sustained an injury to the heel of 
the left foot when he came down on some gravel and a piece of 
stone got imbedded in his left heel.  As deemed by the 
physician who examined the veteran in February 2003, the 
veteran was a reliable historian.  The veteran's allegations 
regarding his left heel injury in service are deemed 
credible.  Moreover, based upon the veteran's status as a 
participant in combat, his lay evidence of the inservice 
incurrence of a left heel injury is accepted as consistent 
with the circumstances of his service.  Hickson elements (1) 
and (2) are accordingly met.  

It must be noted, however, that the presumption afforded 
under 38 U.S.C.A. § 1154(b) addresses only the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and does not address the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Thus, this provision does not presumptively establish service 
connection for a combat veteran; rather, it relaxes the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
see also Wade v. West, 11 Vet. App. 302 (1998); Velez v. 
West, 11 Vet. App. 148 (1998); Libertine v. Brown, supra.

The question for consideration under the Hickson analysis is 
whether there is medical evidence of a nexus between an in-
service injury or disease and the current disability.  In 
other words, is there competent medical evidence showing that 
the veteran's current status post left heel injury disability 
is related to the left heel injury that he reportedly 
experienced during his period of combat-related service.  
With respect to Hickson element (3), medical nexus evidence, 
the Board finds that the evidence is in equipoise as to the 
question of whether the current left heel disorder is 
etiologically related to the in-service injury.  

Specifically, the Board recognizes that the report of the 
February 2003 VA examination noted above was conducted for 
the specific purpose of determining whether the veteran's 
current left heel disorder could be related to an in-service 
injury.  Significantly, following the examination of the 
veteran, although the examiner noted his opinion to be 
subjective, it was his opinion that "the veteran had injury 
to the left heel in 1968 and developed recurrent callosity 
status post surgical removal from early 1970s to 1996."  
Essentially, the examiner could not disassociate the 
veteran's current left heel disorder from the injury in 
service.  

The Board has reviewed the entire body of evidence, including 
the service medical records and VA examination reports, the 
veteran's written statements, and the statements of the 
veteran's representative.  In this case, the Board must find 
that competent medical evidence or opinion has been entered 
into the record which links or relates a current left heel 
disorder to the veteran's period of active service.  

Based upon the foregoing analysis, the Board finds that the 
evidence in this case is in equipoise as to the question of 
whether the veteran's left heel disorder is related to 
service.  Essentially, the three elements outlined in Hickson 
have been satisfied.  While objective evidence also suggests 
that the contrary may be true, in the opinion of the Board, 
there is an approximate balance of the evidence for the claim 
of entitlement to service connection for a left heel 
disorder.  As the evidence is in equipoise, service 
connection for the claimed disorder must be granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  

Onychomycosis

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is current evidence of onychomycosis.  It is noted that the 
veteran was afforded a VA examination in February 2003 to 
determine whether several claimed disorders, including 
onychomycosis, could be related to his period of service.  
Following examination, the examining physician provided a 
pertinent diagnosis of onychomycosis.  It may be conceded, 
therefore, that the veteran currently has onychomycosis, in 
satisfaction of the first element in the Hickson analysis.  

The next question for consideration is whether there is 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of onychomycosis.  In 
that regard, once again service medical records provide no 
evidence of treatment for such a disability.  Although there 
is no evidence showing complaint, treatment, or diagnosis in 
service for the claimed disorder, it is noted once again that 
there is evidence establishing that the veteran was engaged 
in combat.  

The veteran has presented both written testimony and oral 
history in the context of the February 2003 VA examination to 
the effect that he had onychomycosis in service.  As deemed 
by the physician who examined the veteran in February 2003, 
the veteran is a reliable historian.  The veteran's 
allegations regarding his onychomycosis in service are deemed 
credible.  Moreover, based upon the veteran's status as a 
participant in combat, his lay evidence of the inservice 
incurrence of onychomycosis is accepted as consistent with 
the circumstances of his service.  38 U.S.C.A. § 1154(b).  
Hickson elements (1) and (2) are accordingly met.  

It must be noted once again, however, that the presumption 
afforded under 38 U.S.C.A. § 1154(b) addresses only the 
question of whether a particular disease or injury occurred 
in service, that is, what happened then, and does not address 
the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Thus, this provision does not presumptively 
establish service connection for a combat veteran; rather, it 
relaxes the evidentiary requirements for determining what 
happened in service.  See Brock v. Brown, 10 Vet. App. 155, 
162 (1997); see also Wade v. West, 11 Vet. App. 302 (1998); 
Velez v. West, 11 Vet. App. 148 (1998); Libertine v. Brown, 
supra.

The question for consideration under the Hickson analysis is 
whether there is medical evidence of a nexus between an in-
service injury or disease and the current disability.  In 
other words, is there competent medical evidence showing that 
the veteran's current onychomycosis is related to 
onychomycosis that he reported that he experienced during his 
period of combat-related service.  With respect to Hickson 
element (3), medical nexus evidence, the Board finds that the 
evidence is supportive of the veteran's claim as to the 
question of whether the current onychomycosis is 
etiologically related to service.  

Specifically, the Board recognizes that the report of the 
February 2003 VA examination noted above was conducted for 
the specific purpose of determining whether the veteran's 
current onychomycosis could be related to service.  
Significantly, following the examination of the veteran, it 
was the opinion of the examiner that the veteran's 
"onychomycosis is likely due to the veteran's military 
service because of the long duration of the condition which 
dates back to his military service."  The examiner explained 
that the "environmental conditions his feet were exposed to 
in Vietnam also provided ideal or increased risk of fungal 
infection."  Clearly, the examiner was able to relate the 
veteran's current onychomycosis to his period of service.  

Based upon the foregoing analysis, the Board finds that the 
evidence in this case supports the finding that the veteran's 
onychomycosis is related to service.  Essentially, the three 
elements outlined in Hickson have been satisfied as to the 
onychomycosis disability.  As the evidence is supportive, 
service connection for the claimed disorder must be granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  

Residuals of Venereal Disease

The Board acknowledges the veteran's claim the he has current 
residuals, including herpes, from venereal disease that he 
contracted in service.  It is noted that the United States 
Court of Appeals for Veterans Claims (Court or CAVC) has held 
that lay persons such as the veteran, however, are not 
competent to offer opinions that require medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The service medical records dated in March 1970 document the 
veteran's report of prior exposure to venereal disease.  In 
May 2004, the veteran presented into evidence a statement 
from a former soldier with whom he served in Vietnam, to the 
effect that the veteran had confided in him upon the 
veteran's return from "R & R" that he had caught a venereal 
disease while on leave.  

Post-service treatment records dated in 2002 indicate the 
veteran's report of treatment for herpes.  The veteran has 
alleged that his current herpes is a residual of the venereal 
disease that he claims to have contracted in service. 

The Board may assume for the sake of analysis that the 
veteran did have venereal disease in service and that he 
currently has herpes.  What has not been shown is medical 
evidence that would relate the veteran's current herpes, or 
for that matter any potential residual of venereal disease, 
to the veteran's period of service30 years prior, including 
venereal disease allegedly contracted therein.  As the Board 
may consider only independent medical evidence to support its 
finding, and as there is no favorable medical evidence that 
there are current residuals of venereal disease in service, 
including herpes, and as the evidence shows a 30 year interim 
between service and complaints of herpes, the preponderance 
of the evidence is against the claim that the veteran has 
current residuals of venereal disease, or that his current 
herpes is related to service.  38 U.S.C.A. § 5107(b).



Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

In reaching these determinations, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
appellant's claims file, which includes:  a certified 
abstract of inservice outpatient treatment; private medical 
records; and VA medical records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting its decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

Post-traumatic stress disorder 

The veteran contends that his post-traumatic stress disorder 
warrants a disability evaluation greater than 70 percent.  He 
argues that the evidence demonstrates that it prevents him 
from holding full time employment as demonstrated by the fact 
that he has qualified for social security disability.  He 
further alleges that his living situation combined with his 
post-traumatic stress disorder has an even more severe effect 
on his ability to function in everyday life.  

The veteran filed his initial claim on September 21, 2001.  
In April 2003, the RO granted service connection for post-
traumatic stress disorder at an evaluation of 50 percent, 
effective from September 21, 2001.  The veteran appealed.  As 
noted above, in an October 2004 decision, the RO granted a 70 
percent disability evaluation for the veteran's post-
traumatic stress disorder, effective from September 21, 2001.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126. With an increased rating claim, ". . . 
the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.  In this case, the RO did not explicitly consider staged 
ratings, but assigned a single disability rating effective 
from the date of claim.  Nevertheless, the Board will 
consider whether a staged rating is appropriate for any 
period since the veteran filed his claim.  

Effective November 7, 1996, VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4, was amended 
with regard to rating mental disabilities.  38 C.F.R. 
§§ 4.125-4.130.  Because the veteran's claim was filed long 
after the regulatory change occurred, his post-traumatic 
stress disorder will be evaluated based upon the most recent 
regulations.  

Under the rating criteria in effect after November 7, 1996, 
the criteria for post-traumatic stress disorder contemplates 
that a 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and/or inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, 
one's own occupation, or one's own name.  38 C.F.R. §§ 4.125-
4.130, Diagnostic Code 9411 (2006).

The provisions of 38 C.F.R. §§ 4.129 and 4.130 provide that 
social and industrial adaptability is the basic criteria for 
rating mental disorders and two of the most important 
elements to consider are time lost from gainful work and 
decrease in work efficiency.  Moreover, an examiner's 
classification of psychiatric disability is not determinative 
of degree of disability, but the report and the analysis of 
symptomatology and full consideration of the history will be 
determinative.  Id.  In this connection, it will be 
remembered that a person may be too disabled to engage in 
employment, although he or she is up and about and fairly 
comfortable at home or upon limited activity.  38 C.F.R. 
§ 4.10 (2006).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

As noted above, the veteran's service-connected post-
traumatic stress disorder is now evaluated as 70 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective from the date of claim, September 21, 2001.  

The question presented is whether the evidence presents at 
least the possibility that a rating in excess of 70 percent 
is warranted for any period after September 21, 2001.  The 
Board finds that the preponderance of the evidence clearly 
establishes that it does not.  Essentially, the veteran does 
not meet or approximate the symptoms required for a 100 
percent rating.  Specifically, there is no showing of gross 
impairment in thought processes or communication.  For 
example, VAMC records through October 2004 document that the 
veteran has been a welcome and active participant in both 
group and individual therapy sessions and discussions, 
including a Combat Stress Group and an Anger Management 
Group.  Further, upon VA examination in February 2003, the 
veteran's thought process was described as linear and goal 
directed without flight of ideas.  Persistent delusions or 
hallucinations have never been described in association with 
the veteran's psychiatric symptomatology.  Upon VA 
examination in February 2003, it was noted that the veteran 
did not appear to be distracted by any auditory or visual 
hallucinations.  Although problems with anger management and 
irritability have been associated with the veteran's service-
connected post-traumatic stress disorder, there is no 
documentation of grossly inappropriate behavior or a 
persistent danger of hurting self or others.  In the report 
of the February 2003 VA examination, the veteran reported 
that he usually keeps his anger inside.  Moreover, the 
veteran did not relate suicidal or homicidal ideation.  In 
terms of memory loss for names of close relatives or his own 
name, according to the VA examiner, the veteran's recent and 
remote memory were found to be largely intact as indicated by 
his ability to give a psychiatric history in the course of 
his February 2003 examination.  Further, in the report of 
that examination, it was noted that the veteran was fairly 
groomed in clean, casual attire.  There is no indication in 
the claims file that the veteran has failed to maintain that 
level of grooming.  Thus, he is not shown to have an 
intermittent inability to perform basic minimal hygiene.  
Finally, although the level of disability that the veteran 
sustains from his post-traumatic stress disorder has been 
described on examination as severe, there has never been more 
than severe impairment in the veteran's ability to maintain 
effective and favorable relationships, or to obtain or retain 
employment.  The veteran has been married, albeit to his 
third wife, since 1998.  He has been described as not 
employable because of his service-connected disabilities, but 
has never been described as having more than severe 
impairment from post-traumatic stress disorder.  

The Board notes that the veteran has never been assigned a 
GAF score of less than 55, and that a score of 55 was shown 
on examination in February 2003.  According to the Diagnostic 
and Statistical Manual of Mental Disorders (DSM- IV), GAF 
scores of 51 to 60 represent moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

Although the Board has taken the foregoing GAF score fully 
into consideration in this decision, it is not conclusively 
dispositive as to the veteran's level of impairment.  It is 
merely a part of a whole body of evidence that must be and 
has been considered in arriving at a decision.  As detailed 
above, VA examination and outpatient treatment records appear 
to reflect in the veteran behavior indicative of the 55 GAF 
scores enumerated.  The Board must conclude, therefore, that 
the narratives contained within the examination and treatment 
records themselves are probative of the veteran's level of 
impairment from his post-traumatic stress disorder, and that 
they were accurately reflected in the GAF score that was 
assigned in conjunction with the preparation of that record.  

Finally, the Board recognizes that the veteran's clinical 
psychologist, S.H.H., Ph.D. offered a September 2004 
statement describing what the veteran reported to be his 
symptoms of post-traumatic stress disorder.  This statement, 
however, does not present documentation of any greater 
impairment from post-traumatic stress disorder than that 
described above.  Dr. S.H.H. indicated that the "veteran's 
post-traumatic stress disorder has been extremely damaging to 
him socially and vocationally."  The 70 percent rating 
heretofore assigned, however, contemplates such occupational 
and social impairment.  The medical record in this case 
substantiates no more than that level of post-traumatic 
stress disorder impairment for the time period in question.  

Accordingly, the Board finds that the veteran has been most 
appropriately evaluated at his current rating and that the 
preponderance of the evidence is against a rating in excess 
of 70 percent.  Moreover, a higher "staged rating" for any 
time period following the date of the receipt of the 
veteran's claim is not warranted.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  While the Board has considered the doctrine 
of benefit of doubt, the record does not provide an 
approximate balance of positive and negative evidence on the 
merits.  38 U.S.C.A. § 5107 (West Supp. 2001).  Therefore, 
the Board is unable to allow the veteran a higher evaluation 
for his post-traumatic stress disorder for any period since 
the grant of service connection.

Shell Fragment Wound to the Head

The veteran's service medical records document that in 
February 1968, he was injured in the head from a blast of a 
B-40 rocket.  Post-service records fail to document treatment 
of residuals of a head injury.

Upon VA examination in February 2003, the veteran reported in 
pertinent part episodes of unconsciousness having occurred in 
1996, 2001, and 2002.  The veteran stated that he had an 
aura, like feeling dizzy, and would suddenly wake up on the 
ground feeling drowsy and frightened.  The veteran indicated 
that the episodes lasted for 1 to 3 minutes, but he was not 
observed to have a seizure disorder, eyes rolling, or 
incontinence.  The veteran denied migraine headaches.  He did 
report some pressure discomfort at the back of the neck.  
Examination did not reveal any palpable shrapnel, and there 
was no tenderness.  The neck had normal range of motion 
without pain.  X-ray of the skull revealed multiple 
intracranial metal foreign bodies.  

Based upon the foregoing, service connection was established 
for shell fragment wound to the head, and evaluated as 10 
percent disabling under the diagnostic codes 5299-5296, 
effective from the date of claim, September 21, 2001.  The 
veteran perfected an appeal of that decision.  

The disability at issue is not specifically listed in the 
rating schedule.  It was therefore rated analogous to a 
disability in which not only the function affected, but 
anatomical localization and symptoms were closely related.  
38 C.F.R. § 4.20 (2006).  The Board finds that Diagnostic 
Code 5296, used for evaluating disabilities of the skull is 
the most appropriate diagnostic code available, particularly 
since there is not another Diagnostic Code available that 
would afford the veteran a higher disability rating based 
upon the reported symptomatology.  Essentially, neither 
headaches, seizures, nor loss of range of motion has been 
shown.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5296 (2006), for 
loss of part of the skull, the loss of a portion of both the 
inner and outer table of the skull without brain herniation 
warrants a 10 percent evaluation if the size of the area lost 
is smaller than the size of a 25-cent piece, or 0.716 square 
inches (4.619 sq. cm.).  A 50 percent evaluation requires 
that the size of the area lost be larger than a 50-cent 
piece, or 1.140 square inches (7.355 sq. cm.).  A 30 percent 
evaluation is warranted if the size of the area lost is 
intermediate between the above two area sizes.  Intracranial 
complications are to be evaluated separately.  38 C.F.R. § 
4.71a, Diagnostic Code 5296 (2006).

Based upon the application of those criteria to the facts of 
the case, since the veteran's service-connected shell 
fragment wound of the skull has not been shown at any time 
since the veteran filed his claim to approximate the loss of 
part of the skull larger than a 25-cent piece, a disability 
evaluation in excess of 10 percent is not for application for 
any period in question.  

In the absence of other residuals or intracranial 
complications, alternate rating criteria do not provide a 
basis for a disability evaluation in excess of 10 percent.  
The preponderance of the evidence is thus against a finding 
that the skull fracture meets or approximates the criteria 
for an increased evaluation.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 4.7, 4.21 (2006).

Shell Fragment Wound of the Right Arm with Scar

Service medical records reveal that the veteran was treated 
for fragment wounds in February 1968.  He was ultimately 
awarded a Purple Heart.  

Upon VA examination in February 2003, the veteran reported 
mild tingling in the right arm and a feeling of shrapnel 
moving or shifting.  There was, however, no report of pain.  
The VA examiner note that the veteran was right hand 
dominant.  Examination of the right hand revealed that the 
veteran was able to approximate all the tips of the fingers 
to the proximal transverse crease of the palms.  The range of 
motion of the fingers was all normal without pain and without 
evidence of ankylosis.  X-ray of the right humerus showed 
foreign bodies in the soft tissues. There was a short entry 
wound on the anterior mid aspect of the right arm and 
shrapnel was palpable about 2 centimeters below the scar 
without tenderness.  

Based upon the foregoing evidence, service connection was 
granted for shell fragment wound of the right arm with scars 
and evaluated as noncompensable under Diagnostic Code 5304, 
effective from September 21, 2001.  

Diagnostic Code 5304 provides evaluations for disability of 
Muscle Group IV.  Function: Stabilization of shoulder against 
injury in strong movements, holding head of humerus in 
socket; abduction; outward rotation and inward rotation of 
arm. Intrinsic muscles of shoulder girdle: (1) Supraspinatus; 
(2) infraspinatus and teres minor; (3) subscapularis; (4) 
coracobrachialis. 

For disability of the dominant extremity, when severe a 30 
percent evaluation may be assigned.  When moderately severe, 
a 20 percent evaluation may be assigned.  When moderate, a 10 
percent evaluation is assignable.  When slight, a 
noncompensable evaluation may be assigned.  38 C.F.R. § 4.73, 
Diagnostic Code 5304.

The Board finds that the disability is most appropriately 
evaluated pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5304, 
pertaining to disability of Muscle Group IV.

In rating a disability from injuries of the musculoskeletal 
system, attention must be given to the affected bones, joints 
and nerves.  Muscle injuries are classified into four general 
categories:  slight, moderate, moderately severe, and severe. 
Separate evaluations are assigned for the various degrees of 
disability.  See 38 C.F.R. § 4.56.

Pursuant to 38 C.F.R. § 4.56(d), in pertinent part, muscle 
disabilities are evaluated as follows:

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

Based upon the foregoing criteria, given that the veteran's 
right arm disability shows no cardinal signs or symptoms of 
muscle disability, minimal scarring, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or metallic fragments retained in the muscle tissue, 
the Board finds the level of impairment as no more than 
slight.  Consequently, the symptomatology necessary for a 
compensable disability evaluation for the veteran's service-
connected shell fragment wound of the right arm with scar has 
not been met or approximated.  38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5304.

The Board has also considered whether a separate rating can 
be assigned based upon the presence of a scar, but finds that 
since it is asymptomatic and minimal, such a separate rating 
is not for application.  38 C.F.R. § 4.118, Diagnostic Codes 
7801 to 7805.  

The preponderance of the evidence is thus against a finding 
that the service-connected shell fragment wound of the right 
arm with scar meets or approximates the criteria for a 
compensable evaluation for any period of time during the 
applicable rating period.  38 U.S.C.A. § 5107(a).

Shell Fragment Wound of the Left Hand

Service medical records did not show treatment for wounds of 
the left hand.  The veteran was, however, awarded the Purple 
Heart.  

Upon VA examination in February 2003, the veteran reported 
that his left hand hurt with pressing movement but not with 
lifting.  Examination of the left hand revealed that the 
veteran was able to approximate all the tips of the fingers 
to the proximal transverse crease of the palms.  The range of 
motion of the fingers was normal without pain and without 
evidence of ankylosis.  X-ray of the left hand showed foreign 
bodies in the second and third fingers.  The examiner noted, 
however, that the examination did not reveal any palpable 
shrapnel and there was normal range of motion.  

VA outpatient treatment records through October 2004 are 
silent for any evidence of complaints or treatment for a left 
hand disability.  

Based upon the foregoing evidence, service connection was 
granted for shell fragment wound of the left hand and 
evaluated as noncompensable under Diagnostic Codes 5299-5222, 
effective from September 21, 2001.  

The veteran's specific disability is not listed on the Rating 
Schedule, and the RO assigned DC 5299-5222 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded as the first two 
numbers of the most closely related body part and "99." See 
38 C.F.R. § 4.20 (2006). 

The RO determined that the most closely analogous diagnostic 
code is 38 C.F.R. § 4.71a, DC 5222, for favorable ankylosis 
of three digits of one hand.  The Board notes that, during 
the pendency of the veteran's claim and appeal, the rating 
criteria for ankylosis and limitation of motion of digits of 
the hand was amended, effective from August 26, 2002. See 67 
Fed. Reg. 144, 48,784-87 (2002).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change. See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2006).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  Review of the record 
demonstrates that the RO considered the old and new rating 
criteria, and the veteran was made aware of the changes.  See 
Bernard v. Brown 4 Vet. App. 384 (1993).

The Board notes that the veteran is right-handed.  This 
disability affects his left, minor hand.  For favorable 
ankylosis of the index, long, and ring; index, long, and 
little; or index, ring, and little fingers, a 30 percent 
evaluation is assigned for the major hand and a 20 percent 
evaluation is assigned for the minor hand.  Favorable 
ankylosis of the long, ring and little fingers warrants a 20 
percent rating. Diagnostic Code 5222. 

The Board has also considered all other potentially 
applicable diagnostic codes for the rating of the left hand, 
as follows:

Prior to August 26, 2002, a 10 percent evaluation was 
assignable for favorable ankylosis of the thumb, index and 
middle fingers (dominant or nondominant). 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5224-5226 (2001).  A 20 percent 
evaluation was assignable for unfavorable ankylosis of the 
thumb (dominant or nondominant). 38 C.F.R. § 4.71a, DC 5224 
(2001).  A noncompensable (0 percent) evaluation was 
assignable for ankylosis of any other finger.  38 C.F.R. § 
4.71a, DC 5227 (2001).  Extremely unfavorable ankylosis was 
to be rated as an amputation under DC's 5152 through 5156. 38 
C.F.R. § 4.71a, DC 5227, Note (2001).

Evaluations in excess of 10 percent were assignable for 
favorable and unfavorable ankylosis of multiple fingers, 
including the index, middle and ring, under DC's 5218 and 
5222. 38 C.F.R. § 4.71a, DCs 5218, 5222 (2001). DC's 5220 
through 5223, which governed ratings of favorable ankylosis 
of the fingers, applied if there was limited motion 
permitting flexion of the tips of the tips of the fingers to 
within 2 inches (5.1 cms.) of the transverse fold of the 
palm.  Limitation of motion of less than 1 inch (2.5 cms.) in 
either direction was not considered disabling. 38 C.F.R. 
§ 4.71a, Note (a) following DC 5223 (2001).

Unfavorable ankylosis existed where it was not possible to 
bring the finger to within two inches (5.1 cm.) of the median 
transverse fold of the palm or when the MCP and PIP joints 
were both ankylosed. 38 C.F.R. § 4.71a, Notes (2), (3) 
preceding DC 5216 (2001). Ankylosis of the MCP and PIP 
joints, with either joint in extension or extreme flexion, 
was to be rated as amputation. 38 C.F.R. § 4.71a, Note (1) 
preceding DC 5216. Extremely unfavorable ankylosis of the 
fingers existed when all joints were in extension or in 
extreme flexion or with rotation and angulation of the bones. 
38 C.F.R. § 4.71a, Note (a) following DC 5219 (2001).

Effective August 26, 2002, an evaluation of a disability of 
the finger(s) may be assigned based on limitation of motion. 
A noncompensable evaluation is assignable for limitation of 
motion of the ring or little finger. 38 C.F.R. § 4.71a, DC 
5230 (2005). A 10 percent evaluation is assignable for 
limitation of motion of the index or long finger (dominant or 
nondominant) with a gap of one inch (2.5 cm.) or more between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees. 38 C.F.R. § 4.71a, 
DC 5229 (2005). A 10 percent evaluation is assignable for 
limitation of motion of the thumb (dominant or nondominant) 
with a gap of one to two inches (2.5 to 5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers. 38 C.F.R. § 4.71a, DC 5228 (2005). A 20 
percent evaluation is assignable for limitation of motion of 
the thumb (dominant or nondominant) with a gap of more than 
two inches (5.1 cm.) between the thumb pad and the fingers, 
with the thumb attempting to oppose the fingers. 38 C.F.R. § 
4.71a, DC 5228.

A 10 percent evaluation is also assignable for ankylosis, 
unfavorable or favorable, of the index and long fingers 
(dominant or nondominant). 38 C.F.R. § 4.71a, DCs 5225, 5226 
(2005). A 20 percent evaluation is assignable for favorable 
ankylosis of three digits of the hand, including the index, 
long and ring (nondominant). A 30 percent evaluation is 
assignable for favorable ankylosis of three digits of the 
hand, including the index, long and ring (dominant). 38 
C.F.R. § 4.71a, DC 5222 (2005). A 30 percent evaluation is 
also assignable for unfavorable ankylosis of three digits of 
the hand, including the index, long and ring (nondominant). A 
40 percent evaluation is assignable for unfavorable ankylosis 
of three digits of the hand, including the index, long and 
ring (dominant). 38 C.F.R. § 4.71a, DC 5218 (2005).

There are rules that apply in evaluating the severity of 
ankylosis or limitation of motion of single or multiple 
digits of the hand. For instance, for the index, long and 
ring fingers, zero degrees of flexion represents the fingers 
fully extended, making a straight line with the rest of the 
hand. The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the MCP and PIP joints flexed 
to 30 degrees and the thumb abducted and rotated so that the 
thumb pad faces the finger pads. Joints in these positions 
are considered in a favorable position. For such fingers, the 
MCP joint has a range of zero to 90 degrees of flexion; the 
PIP joint has a range of zero to 100 degrees of flexion; and 
the DIP joint has a range of zero to 70 or 80 degrees of 
flexion. 38 C.F.R. § 4.71a, Note (1) preceding DC 5216 
(2005).

When two or more digits of the same hand are affected by any 
combination of amputation, ankylosis or limitation of motion, 
the disability is to be rated at that level that best 
represents the overall disability, i.e., amputation, 
unfavorable ankylosis, favorable ankylosis, or limitation of 
motion, assigning the higher level of evaluation when the 
level of disability is equally balanced between two levels. 
38 C.F.R. § 4.71a, Note (2) preceding DC 5216 (2005).

Ankylosis of both the MCP and PIP joints, with either joint 
in extension or in extreme flexion, is to be rated as 
amputation. Ankylosis of both the MCP and PIP joints, even 
though each is individually in a favorable position, is to be 
rated as unfavorable ankylosis. With only one joint in a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm. If possible, such ankylosis should be rated as 
favorable; if not possible, such ankylosis should be rated as 
unfavorable. 38 C.F.R. § 4.71a, Note (3) preceding DC 5216 
(2005).

Based on the foregoing criteria and the evidence discussed 
above, the Board finds that the veteran's left hand 
disability picture does not more nearly approximate the 
criteria for a compensable disability evaluation under any 
potentially applicable Diagnostic Code.  With the exception 
of shrapnel fragments that were only shown on x-ray but not 
palpated, the service-connected left hand disability was 
essentially asymptomatic upon VA examination in February 
2003.  Further, there is no evidence of complaints or 
treatment of the left hand either before or after that 
examination.  Consequently, the Board finds that the 
preponderance of the evidence is against the assignment of a 
compensable disability evaluation for the service-connected 
shell fragment wound of the left hand for any period of time 
in question.  38 U.S.C.A. § 1155, 5107.  

Extra-Schedular Evaluations

The RO has also considered whether an extra-schedular 
evaluation should be applied for any of the disabilities for 
which an increased rating is sought.  The Board has also 
considered the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, including §§ 3.321, 
4.10, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
There is no evidence that the veteran's service-connected 
disabilities in issue present such an unusual or exceptional 
disability picture as to require application of an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b) (2001).  There are higher schedular ratings 
available, should the veteran's disability present objective 
manifestations comparable to the criteria for a higher 
evaluation.  There are no unusual factors, such as 
interference with employment or frequent hospitalizations 
attributable to the service connected post-traumatic stress 
disorder or shell fragment wound disorders that might render 
the regular schedular standards inadequate.  Accordingly, the 
regular schedular standards applied in the current case 
adequately describe and provide for the veteran's disability 
levels.  


ORDER

Entitlement to service connection for status post left heel 
injury is granted.  

Entitlement to service connection for bilateral onychomycosis 
is granted.

Entitlement to service connection for residuals of venereal 
disease, to include herpes, is denied.  

Entitlement to a disability evaluation for post-traumatic 
stress disorder in excess of 70 percent is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for a shell fragment wound to the head, is denied.  

Entitlement to a compensable disability evaluation for a 
shell fragment wound of the right arm with scar is denied.  

Entitlement to a compensable disability evaluation for a 
shell fragment wound to the left hand, is denied.  




____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


